 



EXHIBIT 10.6

REMINGTON OIL AND GAS CORPORATION

EMPLOYEE SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



I.

DEFINITIONS AND CONSTRUCTION

      1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.

      (a) “Base Salary” shall mean the annual rate of base compensation paid by
the Company to a Covered Employee (including amounts which the Covered Employee
could have received in cash had he not elected to contribute to an employee
benefit plan maintained by the Company), excluding overtime pay, bonuses,
employee benefits, automobile allowances, added premiums, differentials, and all
forms of incentive compensation. Base Salary shall be determined effective as of
the date of the Covered Employee’s termination. A “Month’s Base Pay” shall mean
Base Salary divided by twelve.

      (b) “Change of Control” shall be deemed to have occurred upon any of the
following events:

      (1) A merger or consolidation to which the Company is a part if the
individuals and entities who were stockholders of the Company immediately prior
to the effective date of such a merger or consolidation have beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of less than 50% of
the total combined voting power for election of directors of the surviving
corporation following the effective date of such merger or consolidation;

      (2) The acquisition or holding of direct or indirect beneficial ownership
(as defined under Rule 13d-3 of the Exchange Act) of securities of the Company
representing the aggregate 30% or more of the total combined voting power of the
Company’s then issued and outstanding voting securities by any person, entity or
group of associated persons or entities acting in concert, other than an
employee benefit plan of the Company or of any subsidiary of the Company, or any
entity holding such securities for or pursuant to the terms of any such plan.
The Directors may, by a majority vote, determine the acquisition of 30%-49.9% is
not a hostile action and therefore does not trigger a change of control.

      (3) The sale of all or substantially all of the assets of the Company to
any person or entity that is not a wholly owned subsidiary of the Company; or

      (4) The approval by the stockholders of the Company of any plan or
proposal for the liquidation of the Company or its material subsidiaries, other
than into the Company.

      (c) “Code” means the Internal Revenue Code of 1986 as amended.

1



--------------------------------------------------------------------------------



 



      (d) “Committee” shall mean the committee appointed by the Company to
administer the Plan.

      (e) “Covered Employee” shall mean any individual who is a regular
full-time employee of the Company on the Effective Date of the Plan, or any
individual employed as a regular full-time employee of the Company after the
Effective Date of the Plan who has completed six months of service. “Covered
Employee” shall not include the Chief Executive Officer, the Chief Operating
Officer or any other employee who is eligible for severance under any other
contract or arrangement with the Company.

      (f) “Effective Date” shall mean January 1, 2005.

      (g) “Company” shall mean Remington Oil and Gas Corporation.

      (h) “Directors” shall mean the Board of Directors of the Company.

      (i) “Disability” shall mean as to exempt and non-exempt employees a
condition entitling the Covered Employee to benefits under the Company’s
short-term or long-term disability plan and as to officers and selected exempt
employees shall mean a physical or mental infirmity which impairs the Covered
Employee’s ability to substantially perform the Covered Employee’s duties, which
continues for a period of at least one hundred eighty (180) continuous days.

      (j) “Good Reason” shall mean the occurrence after a Change in Control of
any of the following events or conditions: (1) a reduction in the Covered
Employee’s combined Base Salary and bonus opportunity of more than 10%, (2) a
material reduction in benefits without substitution of benefits that are
substantially comparable in the aggregate, or (3) the permanent relocation of a
Covered Employee’s principal place of employment with the Company to a location
that is more than 40 miles from such Covered Employee’s prior principal place of
employment.

      (k) “Involuntary Termination” shall mean any termination, on or after the
Effective Date, of a Covered Employee’s employment with the Company which does
not result from a voluntary resignation or retirement by the Covered Employee;
provided, however, the term “Involuntary Termination” shall not include:

      (1) a Termination for Cause;

      (2) a termination as a result of the Covered Employee’s death;

      (3) any termination as the result of the Covered Employee’s Disability;

      (4) a termination by the Covered Employee for Good Reason; or

      (5) any termination which the Company expects to be of short duration and
pursuant to which the Covered Employee is subject to reemployment with the
Company within a reasonable period of time (as determined by the Committee).

2



--------------------------------------------------------------------------------



 



      (l) “Plan” shall mean the Remington Oil and Gas Corporation Employee
Severance Plan.

      (m) “Termination for Cause” shall mean any termination of a Covered
Employee’s employment with the Company by reason of the Covered Employee’s
(1) conviction of any felony or of a misdemeanor involving moral turpitude,
(2) material failure to perform his duties or responsibilities in a manner
satisfactory to the Company, (3) engagement in conduct which is injurious
(monetarily or otherwise) to the Company or any of its affiliates (including,
without limitation, misuse of the Company’s or an affiliate’s funds or other
property), (4) engagement in business activities which are in conflict with the
business interests of the Company, (5) insubordination, (6) engagement in
conduct which is in violation of the Company’s safety rules or standards or
which otherwise causes injury to another employee or any other person,
(7) engagement in conduct which is in violation of any policy or work rule of
the Company or (8) engagement in conduct which is in violation of the Company’s
guidelines for appropriate employee conduct or which is otherwise inappropriate
in the office or work environment. Termination for Cause shall be determined in
the sole good-faith discretion of the Committee.

      (n) “Year of Service” shall mean, with respect to a particular Covered
Employee, each full year of such Covered Employee’s continuous employment by the
Company from his most recent date of hire to the date his employment is subject
to an Involuntary Termination.

      1.2 Number and Gender. Wherever appropriate herein, word used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

      1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.

II.

SEVERANCE BENEFITS

      2.1 Severance Benefits. Subject to the provisions of Section 2.2 hereof,
if a Covered Employee’s employment by the Company is terminated and such Covered
Employee is not entitled to severance benefits under an individual contract,
agreement or arrangement, or if such Covered Employee waives his rights to any
severance benefits to which he may be entitled under an individual contract,
agreement or arrangement, then the Covered Employee shall be entitled to
severance benefits as provided in this Section 2.1. A Covered Employee’s
entitlement to severance benefits under the Plan depends upon the Covered
Employee’s employment classification and the circumstance of the Covered
Employee’s termination of employment. Upon termination of the Covered Employee’s
employment, the Covered Employee shall be entitled to the severance benefits as
follows:

3



--------------------------------------------------------------------------------



 



      (A) Officers and Selected Exempt Employees. With respect to a particular
Covered Employee who is classified by the Company as an officer or is classified
by the Company as an exempt employee and is selected by the Committee for
purposes of the Plan, the Covered Employee will be entitled to severance
benefits as follows:

         (1) If the Covered Employee’s employment with the Company is terminated
by reason of the Covered Employee’s death or Disability, the Company shall pay
the Covered Employee or the Covered Employee’s beneficiaries the Covered
Employee’s accrued Base Salary through the termination date and, in addition
thereto, an amount equal to the Covered Employee’s target bonus multiplied by a
fraction, the numerator of which is the number of days in such plan year through
termination date and the denominator of which is 365.

         (2) If the Covered Employee’s employment with the Company is subject to
an Involuntary Termination not in connection with a Change of Control, the
Covered Employee shall be entitled to the following: (a) the Company shall pay
the Covered Employee a lump sum cash payment, as soon as administratively
feasible after the Covered Employee’s termination, an amount equal to 1 times
the sum of (i) the Covered Employee’s then current Base Salary and (ii) the
Covered Employee’s average annual incentive bonus paid during the last three
years, (b) all stock options, restricted stock and other equity compensation
awards granted the Covered Employee shall be subject to the terms of the grant
agreement, other signed agreements and plan under which they were granted
(c) for a term of one (1) year following the termination date, or until the
Covered Employee gains new employment with substantially similar benefits, the
Company, at its expense, shall provide the Covered Employee and his or her
immediate family the same level of group medical and dental benefits as provided
to active employees, (d) the Company shall provide the Covered Employee twelve
(12) months of out placement services at the Company’s sole expense, and (e) all
non-qualified deferred compensation benefits of the Covered Employee shall be
immediately vested and subject to an immediate distribution; provided, however,
that if the Covered Employee is a key employee (as defined in section 416(i) or
the Code without regard to paragraph (5) thereof) of the Company and the
Company’s stock is publicly traded on an established securities market or
otherwise, then any amounts described above which are “deferred compensation”
under section 409A of the Code shall not be paid or commence until the date that
is six (6) months after the termination date. The provision of group medical and
dental benefits shall start and run concurrently with any continuation coverage
as may be elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

         (3) If the Covered Employee’s employment with Company is subject to an
Involuntary Termination within two (2) years following a Change of Control, or
if the Covered Employee terminates his employment with the Company for Good
Reason within two (2) years following a Change of Control: (a) the Company shall
pay the Covered Employee a lump sum cash payment, as soon as administratively
feasible after the Covered Employee’s termination, an amount equal to 2 times
the sum of (i) the Covered Employee’s then current Base Salary and (ii) the
Covered Employee’s maximum annual incentive opportunity, (b) all stock options,
restricted stock and other equity compensation awards granted the Covered
Employee shall be subject to the terms of the grant agreement and plan under
which they were granted (c) for a term of two (2) years following the
termination date, or until the Covered Employee gains new employment with
substantially similar benefits,

4



--------------------------------------------------------------------------------



 



the Company, at its expense, shall provide the Covered Employee and his or her
immediate family the same level of group medical and dental benefits as provided
to active employees (d) the Company shall provide the Covered Employee twelve
(12) months of out placement services at the Company’s sole expense, and (e) all
non-qualified deferred compensation benefits of the Covered Employee shall be
immediately vested and subject to an immediate distribution; provided, however,
that if the Covered Employee is a key employee (as defined in section 416(i) or
the Code without regard to paragraph (5) thereof) of the Company and the
Company’s stock is publicly traded on an established securities market or
otherwise, then any amounts described above which are “deferred compensation”
under section 409A of the Code shall not be paid or commence until the date that
is six (6) months after the termination date. The provision of group medical and
dental benefits shall start and run concurrently with any continuation coverage
as may be elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

      (B) Exempt and Non-Exempt Employees. With respect to a particular Covered
Employee who is classified by the Company as an exempt or non-exempt employee,
but is not covered by Section 2.1(A) above, the Covered Employee will be
entitled to severance benefits as follows:

         (1) If the Covered Employee’s employment with the Company is terminated
by reason of the Covered Employee’s death or Disability, the Company shall pay
the Covered Employee’s accrued Base Salary through the termination date, and in
addition thereto, an amount equal to the Covered Employee’s target bonus
multiplied by a fraction, the numerator of which is the number of days in such
plan year through termination date and the denominator of which is 365.

         (2) If the Covered Employee’s employment with the Company is subject to
an Involuntary Termination or, if within one (1) year following a Change of
Control the Covered Employee terminates his employment with Good Reason, the
Covered Employee shall be entitled to the following: (a) the Company shall pay
the Covered Employee a lump sum cash payment, as soon as administratively
feasible after the Covered Employee’s termination, an amount equal to the
greater of (1) 6 Months’ Base Pay or (2) 1 Month’s Base Pay for each of such
Covered Employee’s Years of Service up to a maximum of 9 Month’s Base Pay,
(b) all stock options, restricted stock and other equity compensation awards
granted the Covered Employee shall be subject to the terms of the grant
agreement and plan under which they were granted and (c) for a term of six
months, or if greater for a term equal to the number of months for each Covered
Employee’s Years of Service up to a maximum of 9 months, following the
termination date, or until the Covered Employee gains new employment with
substantially similar benefits, the Company, at its expense, shall provide the
Covered Employee and his or her immediate family the same level of group medical
and dental benefits as provided to active employees. Notwithstanding the
foregoing, if the Covered Employee is a key employee (as defined in Section
416(i) of the Code without regard to paragraph (5) thereof) of the Company, and
the Company’s Stock is publicly traded on an established securities market or
otherwise, then any amounts described above which are “deferred compensation”
shall not be paid or commence until the date that is six (6) months after the
termination date. The provision of group medical and dental benefits shall start
and run concurrently with any continuation coverage as

5



--------------------------------------------------------------------------------



 



may be elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

      2.2 Other Severance Arrangements. Severance payments provided herein shall
be subject to any required tax withholding. If a Covered Employee is entitled to
severance benefits under an individual contract, agreement or arrangement and
does not waive such entitlement to severance benefits under such contract,
agreement or arrangement, such Covered Employee shall not be entitled to any
severance benefits pursuant to the Plan but shall instead be entitled to
severance benefits in such amount and form as are provided pursuant to the terms
of such contract, agreement or arrangement (which contract, agreement or
arrangement is hereby incorporated by reference and made a part of this Plan).

      2.3 Release and Full Settlement. As a condition to the receipt of any
severance benefits hereunder, the Company, in its sole discretion, may require a
Covered Employee whose employment by the Company has been subject to an
Involuntary Termination to first execute a release, in the form established by
the Company, releasing the Company, its shareholders, partners, officers,
directors, employees, attorneys and agents from any and all claims and from any
and all causes of action of any kind or character, including but not limited to
all claims or causes of action arising out of such Covered Employee’s employment
with the Company or the termination of such employment, and the performance of
the Company’s obligations hereunder and the receipt of the benefits provided
hereunder by such Covered Employee shall constitute full settlement of all such
claims and causes of action.

      2.4 Excise Tax Payments. In the event that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of a Covered Employee in
connection with this Agreement, or Covered Employee’s employment with Company or
the termination thereof (the “Payments”) are determined to be subject to the
excise tax imposed by Sections 409A or 4999 of the Code or any interest or
penalties with respect to such excise taxes (such excise taxes, together with
any such interest and penalties, are collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) from Company such that the net amount received by the
Employee after paying any applicable Excise Tax and any federal, state or local
income or FICA taxes on such Gross-Up Payment, shall be equal to the amount the
Employee would have received if such Excise Tax were not applicable to the
Payments. All determinations of the Excise Tax and Gross-Up Payment, if any,
shall be made by tax counsel acceptable to the Employee. For purposes of
determining the amount of the Gross-Up Payment, if any, the Employee shall be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the total Payments are made and State and
local income taxes at the highest marginal rate of taxation in the State and
locality of the Employee’s residence on the date the total Payments are made,
net of the maximum reduction in federal income taxes which could be obtained
from deduction of such State and local taxes. In the event that the Excise Tax
is determined by the IRS, on audit or otherwise, to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make another Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Employee with respect to such excess) within the ten (10) business days
immediately following

6



--------------------------------------------------------------------------------



 



the date that the amount of such excess is finally determined. The Employee and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the total Payments. The Gross-Up
Payments provided to the Employee shall be made not later than the tenth (10th)
business day following the last date the Payments are made.

      2.5 Confidential Information. In consideration of the receipt of severance
benefits, hereunder, each Covered Employee who is classified by the Company as
an officer or is classified by the Company as an exempt employee and is selected
by the Committee for purposes of the Plan, will not, without the prior written
consent of the Company, for a period of three (3) years following the Covered
Employee’s termination date, except as may be required by any competent legal
authority, use or disclose to any person, firm or other legal authority, any
confidential record, secret or information related to the Company or any of its
subsidiaries.

      2.6 Covenant Against Competition. In consideration of receipt of any
severance benefits hereunder, each Covered Employee who is classified by the
Company as an officer or is classified by the Company as an exempt employee and
is selected by the Committee for purposes of the Plan, for a period of one
(1) year following the Covered Employee’s termination date where termination
occurred without a Change of Control, the Covered Employee shall not have any
interest in or be engaged by any business or enterprise that is in the business
of exploring for, developing, or producing hydrocarbons in specific areas where
the Company has interest at the time of the Covered Employee’s termination.
Company interest shall be deemed an area within a two (2) mile radius from the
current owned acreage, offshore block, concession, or active prospect area. For
purposes of this Section, the Covered Employee shall be deemed to have an
“interest in or be engaged by a business or enterprise” if the Covered Employee
acts (a) individually, (b) as a partner, officer, director, shareholder,
employee, associate, agent or owner of an entity, or (c) as an advisor,
consultant, leader or other person related directly or indirectly, to any
business or entity that is engaging in, or is planning to engage in, exploring
for, developing, or producing hydrocarbon in specific areas where the Company
has interests (“the Prohibited Activity”). Ownership of less than five percent
(5%) of the outstanding capital stock of a publicly traded entity that engages
in any Prohibited Activity shall not be in violation of this Section.

      2.7 Non-Solicitation. In consideration of receipt of any severance
benefits hereunder, each Covered Employee who is classified by the Company as an
officer or is classified by the Company as an exempt employee and is selected by
the Committee for purposes of the Plan, for a period of one (1) year following
the Covered Employee’s termination date, the Covered Employee will not, directly
or indirectly, in any manner or capacity induce any person to discontinue his or
her employment in the Company or the Company’s successor or to interfere with
the business of the Company or the Company’s successor.

      2.8 Liquidated Damages. If a Covered Employee who is classified by the
Company as an officer or is classified by the Company as an exempt employee and
is selected by the Committee for purposes of the Plan and who has received
severance benefits pursuant to Section 2.1 above is found by the Committee to be
in violation of the confidentiality, non-competition, and/or non-solicitation
provisions as described in Sections 2.5, 2.6, and 2.7 above, then the Covered
Employee shall be required to repay to the Company as liquidated damages the
full

7



--------------------------------------------------------------------------------



 



amount of severance received by the Covered Employee. Any payment required
pursuant to this Section shall be due and payable in a single lump sum within
30 days of written notice to such Covered Employee of such Committee’s finding.

      2.9 Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits.

      2.10 Repayment Upon Reemployment. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is reemployed by the Company
other than on a temporary or part-time basis or as an independent contractor, he
shall be required to repay to the Company the following amount:

      (a) The severance amount paid to him by the Company incident to his
Involuntary Termination; minus

      (b) The amount of Months’ Base Pay that he would have received from the
Company between the date of his Involuntary Termination and the date of his
reemployment by the Company had he remained employed by the Company during such
period.

Any repayment required pursuant to this Section shall be made in a single lump
sum within thirty days of the Covered Employee’s reemployment with the Company;
provided, however, that the Company, in its sole discretion, may permit the
Covered Employee to tender such repayment by payroll deductions over such period
of time as the Company may determine.

III.

ADMINISTRATION OF PLAN

      3.1 Plan Administration. For the purposes of the Plan and the Employee
Retirement Income Security Act of 1974, as amended, the plan administrator and
named fiduciary of the Plan is the Committee. The Committee shall hold such
meetings and establish such rules and procedures as may be necessary to enable
it to discharge its duties hereunder. All actions of the Committee shall be
recorded by a secretary who need not be a Committee member. The Committee shall
have all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:

      (a) To make and enforce such rules and regulations as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

      (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

      (c) To authorize the payment of benefits under the Plan;

8



--------------------------------------------------------------------------------



 



      (d) To prepare and distribute information explaining the Plan;

      (e) To appoint or employ persons to assist in the administration of the
Plan; and

      (f) To obtain such information as is necessary for the proper
administration of the Plan.

The Committee may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions to qualified
individuals. The Company agrees to indemnify the members of the Committee
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act or omission to act in connection with the Plan if such act or
omission was in good faith.

      3.2 Claims Review. The Committee will advise each Covered Employee of any
Plan benefits to which the Covered Employee is entitled. If the Covered Employee
believes that the Committee has failed to advise him or her of any Plan benefits
to which he or she is entitled, then the Covered Employee may file a written
claim with the Committee. The Committee shall review such claim and respond
thereto within a reasonable time after receiving the claim. In any case in which
a Covered Employee’s claim for Plan benefits is denied or modified, the
Committee shall:

      (a) state the specific reason for the denial or modification;

      (b) provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

      (c) provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim
and an explanation of why such material or information is necessary; and

      (d) explain the Plan’s claim review procedure as contained herein.

In the event the request is denied or modified, if the Covered Employee or his
representative desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. Within sixty days following such request for review the
Committee shall render its final decision in writing to the Covered Employee or
his representative stating specific reasons for such decision. If special
circumstances require an extension of such sixty-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Employee or representative prior to the commencement of the extension period.

      3.3 Mandatory Arbitration. Any controversy or claim arising from or
relating to a claim for benefits payable by the Plan of a Covered Employee who
is not satisfied with the

9



--------------------------------------------------------------------------------



 



decision of the Committee pursuant to the Plan’s claims review procedure, shall
be settled by arbitration administered by the American Arbitration Association
under its Employee Benefit Plan Claims Arbitration Rules, incorporated by
reference herein.. The decision of the arbitrator shall be final and binding and
judgment on the award may be entered in any court having jurisdiction. In
reviewing the decision of the Committee, the arbitrator shall use the standard
of review which would be used by a Federal court in reviewing such decision
under the provisions of the Employee Retirement Income Security Act of 1974, as
amended. The Covered Employee and the Company shall share equally the cost of
such arbitration.

IV.

GENERAL PROVISIONS

      4.1 Funding. The benefits provided herein shall be unfunded and shall be
provided from the Company’s general assets.

      4.2 Cost of Plan. The entire cost of the Plan shall be borne by the
Company and no contributions shall be required of the Covered Employees.

      4.3 Plan Year. The Plan shall operate on a plan year consisting of the
twelve consecutive month period commencing on January 1 of each year.

      4.4 Amendment and Termination. The Plan may be amended from time to time,
or terminated and discontinued, at any time, in each case at the discretion of
the Directors; provided, however, that the Plan may not be amended or terminated
within one year after a Change of Control or in any manner that would negatively
affect a Covered Employee’s rights under the Plan without the consent of the
Covered Employees whose Plan benefits are affected by such amendment or
termination. A Plan amendment shall be effected by adoption of the Directors of
a resolution setting forth such amendment and by execution by the Company’s
president or his delegatee of a written instrument of Plan amendment. Plan
termination shall be effected by adoption by the Directors of a resolution to
terminate the Plan and by execution of the Company’s president or his delegatee
of a written instrument of Plan termination.

      4.5 Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Company and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Company or to restrict the right of the Company to discharge any
person at any time nor shall the Plan be deemed to give the Company the right to
require any person to remain in the employ of the Company or to restrict any
person’s right to terminate his employment at any time.

      4.6 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10



--------------------------------------------------------------------------------



 



      4.7 Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.

      4.8 Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas except to the extent preempted by
federal law.

      IN WITNESS WHEREOF, the Company has executed this Plan this ___day of ___,
2005.

            REMINGTON OIL AND GAS CORPORATION
      By:                        

11